Order entered November 3, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00689-CR

                           AMON TAWANDA DZWAIRO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 219th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 219-82237-2013

                                            ORDER
        The Court GRANTS court reporter Indu A. Bailey’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Bailey to file the reporter’s record within FIVE (5) DAYS from the

date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE